                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA


IN RE:
                                                           Case No.: BK-15-80927-
RUSSELL ASHLEY BROOKS                                      Chapter 13
ALISHA DIANE BROOKS,

       DEBTORS.


              COMBINED MOTION AND BRIEF FOR RECONSIDERATION
               OF ORDER APPROVING MODIFIED CHAPTER 13 PLAN

       American Financial Resources, Inc. (“Creditor”) by and through its attorney Matthew J.

Hudspeth of Baer & Timberlake, P.C., pursuant to Civ. R. 60 moves this Court for Reconsideration

of the Court’s Order on Debtor’s Modified Chapter 13 Plan (Document 119). In support of its

Motion, American Financial Resources, Inc. states to the Court as follows:

       1.      Debtors filed their Motion to Modify Plan on January 18, 2019 (Doc. 108).

       2.      Debtors filed their Modified Chapter 13 Plan on January 18, 2019 (Doc. 109).

       3.      Debtors filed their Corrected Notice of Modified Plan and Confirmation Hearing on

               January 22, 2019 (Doc. 112) giving notice that the confirmation hearing was to be

               held on March 14, 2019 at 10:00 AM at Ed Edmondson U.S. Courthouse, 101 N. 5th

               St., Muskogee, OK, Bankruptcy Court..

       4.      Creditor filed its Objection to Modification of Plan on February 1, 2019 (Doc. 116).

       5.      Order Approving Modified Chapter 13 Plan was filed March 18, 2019 (Doc. 119).

       6.      This Motion is filed within a reasonable time after the entry of the Order.

       7.      The confirmation hearing scheduled for March 14, 2019 was appropriately placed on

               the firm’s spreadsheet containing hearings for that date. However, through mistake,




 Case 15-80927       Doc 121      Filed 03/22/19 Entered 03/22/19 13:24:00              Desc Main
                                   Document     Page 1 of 2
                 inadvertence and/or excusable neglect, the undersigned failed to place the hearing on

                 his individual calendar. As a result thereof, the undersigned failed to attend and

                 appear at the confirmation hearing, the Court overruled Creditor’s Objection for

                 non-appearance and confirmed the modified Plan.

       8.        Creditor should be allowed rehearing of its Objection (Doc. 116) based upon the

                 mistake, inadvertence and/or excusable neglect of the undersigned pursuant to Civ.

                 R. 60.

            WHEREFORE, Movant prays this Court reconsider the Order on Debtor’s Modified

Chapter 13 Plan and American Financial Resources, Inc.’s Objection to Modified Chapter 13 Plan

entered March 18, 2019 (Document 119), allow Creditor rehearing of its Objection (Doc. 116) and

for such further relief as this Court deems appropriate.

                                                       American Financial Resources, Inc.,

                                          By:         s/ Matthew J. Hudspeth
                                                      MATTHEW J. HUDSPETH - #14613
                                                      JIM TIMBERLAKE - #14945
                                                      Baer Timberlake, P.C.
                                                      4200 Perimeter Center, Suite 100
                                                      Oklahoma City, OK 73102
                                                      Telephone: (405) 842-7722
                                                      Fax: (918) 794-2768
                                                      mhudspeth@baer-timberlake.com
                                                      Attorney for Movant




 Case 15-80927            Doc 121   Filed 03/22/19 Entered 03/22/19 13:24:00            Desc Main
                                     Document     Page 2 of 2
